Exhibit 10.6

HILB ROGAL & HOBBS COMPANY

NON-EMPLOYEE DIRECTORS STOCK INCENTIVE PLAN

Amended and Restated January 1, 2007

(Board approved November 28, 2006)

1. Purpose. The Purpose of the Hilb Rogal & Hobbs Company Non-Employee Directors
Stock Incentive Plan (the “Plan”) is to encourage ownership in the Company by
non-employee members of the Board, to promote long-term shareholder value and to
provide non-employee members of the Board with an incentive to continue as
directors of the Company. The Plan was originally adopted by the Board and
Shareholders of the Company as of May 5, 1998 and amended by the Board on
August 4, 1998 and amended and restated by the Board on February 2, 1999. The
Board subsequently amended and restated the Plan, effective January 1, 2007.

2. Definitions. As used in the Plan, the following terms have the meanings
indicated:

 

  (a) “Act” means the Securities Exchange Act of 1934, as amended.

 

  (b) “Agreement” means a written agreement (including any amendment or
supplement thereto) between the Company and an Eligible Director specifying the
terms and conditions of an Option granted to such Eligible Director.

 

  (c) “Annual Meeting” means the annual meeting of shareholders at which members
of the Board are routinely elected.

 

  (d) “Board” means the Board of Directors of the Company.

 

  (e) “Change of Control” shall mean:

 

  (i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Act, (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Act) of 25% or more of
either (a) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (b) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change of Control: (w) any acquisition directly from the
Company, (x) any acquisition by the Company, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (z) any acquisition by any corporation
pursuant to a transaction which complies with clauses (a), (b) and (c) of
subsection (iii) of this Section; or



--------------------------------------------------------------------------------

  (ii) Individuals who, as of February 2, 1999, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
February 2, 1999 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

  (iii) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (a) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (b) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (c) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

  (iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

-2-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for purposes of subsection (i) of this Section, a
Change of Control shall not be deemed to have taken place if, as a result of an
acquisition by the Company which reduces the Outstanding Company Common Stock or
the Outstanding Company Voting Securities, the beneficial ownership of a Person
increases to 25% or more of the Outstanding Company Common Stock or the
Outstanding Company Voting Securities; provided, however, that if a Person shall
become the beneficial owner of 25% or more of the Outstanding Company Common
Stock or the Outstanding Company Voting Securities by reason of share purchases
by the Company and, after such share purchases by the Company, such Person
becomes the beneficial owner of any additional shares of the Outstanding Company
Common Stock or the Outstanding Company Voting Stock through any means except an
acquisition directly from the Company, for purposes of subsection (i) of this
Section, a Change of Control shall be deemed to have taken place.

 

  (f) “Company” means Hilb, Rogal & Hobbs Company.

 

  (g) “Committee” means the Compensation Committee of the Board.

 

  (h) “Common Stock” means the Common Stock of the Company. In the event of a
change in the capital structure of the Company (as provided in Section 13), the
shares resulting from such a change shall be deemed to be the Common Stock
within the meaning of the Plan.

 

  (i) “Date of Grant” means the date as of which a director is automatically
awarded an Option pursuant to Section 6.

 

  (j) “Effective Date” means the date the Plan is adopted by shareholders of the
Company.

 

  (k) “Eligible Director” means a member of the Board who is not an employee of
the Company or any Subsidiary.

 

  (l) “Fair Market Value” means, on any given date, the closing price per share
of Common Stock, as reported on the New York Stock Exchange composite tape on
that day or, if the Common Stock was not traded on such day, then on the next
preceding day that the Common Stock was traded on such exchange, all as reported
by such source as the Committee may select.

 

  (m) “Fees” means all amounts payable to an Eligible Director for services
rendered as a director, including retainer fees, meeting fees, and committee
fees, but excluding travel and other out of pocket expense reimbursements.

 

  (n) “Option” means a stock option, not otherwise specifically qualified for
favorable tax treatment under a section of the Internal Revenue Code of 1986, as
amended (the “Code”), that entitles the holder to purchase from the Company a
stated number of shares of Common Stock at the price set forth in an Agreement
under the terms of this Plan, at a price determined in accordance with the Plan.

 

-3-



--------------------------------------------------------------------------------

  (o) “Plan Year” means the calendar year or the remaining portion of the
calendar year after the Effective Date of this Plan.

 

  (p) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations in
the unbroken chain (other than the last corporation) owns stock possessing at
least 50% of the total combined voting power of all classes of stock in one of
the other corporations in such chain.

3. Participation in the Plan. Each Eligible Director who was not an employee of
the Company or Subsidiary for at least one year before the Date of Grant of an
Option shall be eligible to receive Options under Section 6. Each Eligible
Director shall be eligible to elect to receive Common Stock in lieu of Fees
under Section 7.

4. Stock Subject to the Plan. The maximum number of shares of Common Stock that
may be issued upon exercise of Options granted or Stock Elections pursuant to
the Plan shall be 200,000, subject to adjustment as provided in Section 13.

5. Non-Statutory Stock Options. All Options granted under the Plan shall be
non-statutory in nature and shall not be entitled to special tax treatment under
Code section 422.

6. Award, Terms, Conditions and Form of Options. Each Option shall be evidenced
by a written agreement in such form as the Committee shall from time to time
approve, which Agreement shall comply with and be subject to the following terms
and conditions:

 

  (a) Each Eligible Director shall receive a grant of an Option for the purchase
of 5,000 shares of Common Stock on the first business day following the Annual
Meeting of the Company’s Shareholders. If at any time under the Plan there are
not sufficient shares of Common Stock available to permit fully the Option
grants described in this Section 6(a), the Option grants shall be reduced pro
rata (to zero, if necessary) so as not to exceed the number of shares of Common
Stock available.

 

  (b) The Option exercise price shall be the Fair Market Value of the Common
Stock on the Date of Grant. Except for adjustments authorized in Section 13, the
exercise price shall not be reduced (by amendment or cancellation of the Option
or otherwise) after the Date of Grant.

 

  (c)

Subject to Section 6(e) below, all Options shall become exercisable immediately
or after any term of months or years and may remain exercisable for any term of
months or years as set by the Committee in its discretion at the time of
granting. Further, the date upon which any Option granted becomes exercisable
may be accelerated by the Committee in its discretion. The terms of any Option
granted

 

-4-



--------------------------------------------------------------------------------

 

by the Committee may provide that the Option is exercisable in whole or in part
from time to time over such period of time as the Committee shall consider
appropriate. The term of exercisability of any Option may not be extended or
renewed except as may be permitted by Code section 409A and Treasury Regulations
thereunder.

 

  (d) An Option may be exercised in whole at any time or in part from time to
time at such times and in compliance with the applicable Agreement. A partial
exercise of an Option shall not affect the right to exercise the Option from
time to time in accordance with this Plan with respect to remaining shares
subject to the Option.

 

  (e) Unless otherwise provided by the Agreement, payment of the Option price
shall be made in cash (in United States dollars) or a cash equivalent acceptable
to the Committee. If the Agreement so provides, payment of all or a part of the
Option price for a non-statutory Option may be effected by a “cashless exercise”
thereof (i) by the Eligible Director surrendering shares of Common Stock to the
Company, or (ii) by the Eligible Director delivering to a broker instructions to
sell a sufficient number of the shares of Common Stock being acquired upon
exercise of the Option to cover the Option price and any additional costs and
expenses associated with the cashless exercise. If Common Stock is surrendered
to pay all or part of the Option price, the shares surrendered must have a Fair
Market Value (determined as of the date of exercise of the Option) that is not
less than such Option price or part thereof.

 

  (f) Options shall become fully exercisable upon a Change of Control.

7. Receipt of Fees in Stock.

 

  (a) An Eligible Director may elect to receive up to 100% of his or her Fees in
shares of Common Stock (a “Stock Election”). A Stock Election must be in writing
and shall be delivered to the Corporate Secretary of the Company prior to the
Annual Meeting for the Plan Year to which the Stock Election pertains. Except as
provided in Section 7(c), a Stock Election may be revoked prior to the last day
of any calendar quarter for all calendar quarters beginning after the
revocation. A Stock Election must specify the applicable percentage of the Fees
that the Eligible Director wishes to receive in shares of Common Stock (the
“Designated Percentage”).

 

  (b)

If a Stock Election is made, the number of shares of Common Stock to be issued
in lieu of the Fees shall be determined by multiplying the Designated Percentage
times the Fees at the time such fees are earned and dividing that product by the
Fair Market Value of the Common Stock day on which the Fees are earned. The
portion of an Eligible Director’s Fees which is the Eligible Director’s retainer
is earned as of the first day of the quarter for which the retainer is paid. The
portion of an Eligible Director’s Fees which are the Eligible Director’s meeting
fees is earned as the date of which the meeting for which the Eligible Director
is paid

 

-5-



--------------------------------------------------------------------------------

 

occurs. The number of shares of Common Stock is to be issued in lieu of the Fees
for each calendar quarter shall be issued on the last day of such calendar
quarter to an Eligible Director. At the time the shares of Common Stock are to
be issued to the Eligible Director, if the formula used to calculate the total
number of shares of Common Stock earned by the Eligible Director (including, if
applicable, any 20% increase under Section 7(c)) results in a fractional share,
the number of shares of Common Stock issued to the Eligible Director shall be
rounded down to the next whole share.

 

  (c) If the Designated Percentage in a Stock Election is 100%, the number of
shares of Common Stock as determined under Section 7(b) shall be increased by
20% at each time that the Eligible Director’s Fees are earned and issued as
provided under Section 7(b). To receive the increased amount of Common Stock,
the Stock Election must be irrevocable in respect to the Plan Year to which it
pertains.

 

 

(d)

Payment of Fees to an Eligible Director in shares of Common Stock shall take
place at the time or times such Fees would have been paid in cash absent a Stock
Election; provided, however that such time or times may be no later than (i) the
15th day of the third month following the end of the Eligible Director’s first
taxable year in which the applicable portion of the Fees is no longer subject to
a substantial risk of forfeiture or, if later, (ii) the 15th day of the third
month following the end of the Company’s first taxable year in which the
applicable portion of the Fees is no longer subject to a substantial risk of
forfeiture.

8. Withholding. In the case of the exercise of an Option, the Eligible Director
shall pay to the Company in cash the full amount of all federal and state income
and employment taxes required to be withheld by the Company in respect of the
taxable income of the Eligible Director from such exercise. If the Agreement so
provides, payment of all or a part of such taxes may be made by the Eligible
Director surrendering shares of Common Stock to the Company, provided the shares
have a Fair Market Value (determined as of the date of exercise of the Option)
that is not less than the amount of such taxes or part thereof, or by the sale
of shares of Common Stock upon the cashless exercise of an Option through a
broker.

9. Transferability. An Option shall not be transferable by the optionee
otherwise than by will, or by the laws of descent and distribution, and shall be
exercised during the lifetime of the optionee only by him; provided that an
Eligible Director may transfer any Option to members of the Eligible Director’s
immediate family or trusts or family partnerships for the benefit of such
persons, subject to such terms and conditions as may be established by the
Committee. Except as specifically provided in the Agreement, no Option or
interest therein may be transferred, assigned, pledged or hypothecated by the
optionee during his or her lifetime, whether by operation of law or otherwise,
or be made subject to execution, attachment or similar process.

10. Administration. The Plan shall be administered by the Committee. The
Committee shall have all powers necessary to administer the Plan, including,
without limitation, the authority (within the limitations described herein) to
construe the Plan, to determine all questions arising under the Plan, and to
adopt and amend rules and regulations for the

 

-6-



--------------------------------------------------------------------------------

administration of the Plan as it may deem desirable. Any decision of the
Committee in the administration of the Plan shall be final and conclusive. The
Committee may act only by a majority of its members in office, except that
members thereof may authorize any one or more of their number or any officer of
the Company to execute and deliver documents on behalf of the Committee. No
member of the Committee shall be liable for anything done or omitted to be done
by him or any other member of the Committee in connection with the Plan, except
for his or her own willful misconduct or as expressly provided by statute.

11. Termination. The Plan shall terminate upon the earlier of:

 

  (a) the adoption of a resolution of the Board terminating the Plan; or

 

  (b) the date shares of Common Stock are no longer available under the Plan for
the automatic award of Option shares; or

 

  (c) The tenth anniversary of the Effective Date. No termination of the Plan
shall materially and adversely affect any of the rights or obligations of any
Eligible Director under any Option previously granted by the Plan without such
Eligible Director’s consent.

12. Limitation of Rights.

 

  (a) Neither the Plan nor any other action taken pursuant to the Plan, shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Company will retain any person as a director for any period of time.

 

  (b) An optionee shall have no rights as a shareholder with respect to shares
of Common Stock covered by his or her Options until the date of exercise of the
Option, and, except as provided in Section 13, no adjustment will be made for
dividends or other rights for which the record date is prior to the date of such
exercise.

13. Changes in Capital Structure.

 

  (a)

Subject to any required action by the shareholders of the Company, the number of
shares of Common Stock covered by each outstanding Option and the price per
share thereof shall be adjusted proportionately for any increase or decrease in
the number of issued and outstanding shares of Common Stock of the Company by
reason of any stock dividend, stock split, combination, reclassification,
recapitalization, or the general issuance to holders of Common Stock of rights
to purchase Common Stock at substantially below its then Fair Market Value, or
any change in the number of shares of Common Stock outstanding effected without
receipt of cash, property, labor or services by the Company, or any spin-off or
other type of distribution of assets to shareholders. In the event of a change
in the Common Stock of the Company as presently constituted, which is limited to
a change of all or part of its authorized shares without par value into the same

 

-7-



--------------------------------------------------------------------------------

 

number of shares with a par value, or any subsequent change into the same number
of shares with a different par value, the shares resulting from any such change
shall be deemed to be the Common Stock within the meaning of the Plan. No
adjustment to an Option or treatment of shares as shares of Common Stock under
this Section 13(a) is authorized for purposes of the Plan if it would create a
deferral of compensation or a modification, extension or renewal of an Option
under Section 409A of the Code or Treasury Regulations thereunder, except to the
extent permitted by Section 409A of the Code and Treasury Regulations
thereunder.

 

  (b) Except as expressly provided above in Section 6(f) or Section 13(a), an
Eligible Director shall have no rights by reason of any subdivision or
consolidation of shares of stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class or by reason of any dissolution, liquidation, merger, or consolidation
or spin-off of assets or stock of another corporation. Any issue by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number or price of shares of Common Stock subject to
any Option.

 

  (c) The grant of an Option award pursuant to the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

14. Amendment. The Plan may be terminated or amended at any time by the Board,
effective as of any date specified, except as required by applicable law. No
Plan amendment or termination shall decrease an Eligible Director’s accrued
benefit prior to the effective date of the amendment or termination. No
amendment of the Plan or of an outstanding Option shall cause an Option or a
payment of Fees to result in a deferral of compensation under Section 409A of
the Code and Treasury Regulations thereunder, unless the Plan or Option, as
amended, complies with the requirements of Code section 409A.

15. Notice. All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be deemed to have been duly
given if delivered personally or mailed first class, postage prepaid, as
follows: (a) if to the Company – at its principal business address to the
attention of the Treasurer; (b) if to any Participant – to the Participants’
address as reflected on the records of the Company.

16. Non-Assignability. Each Participant’s rights under the Plan shall be
non-assignable.

17. Responsibility for Legal Effect. Neither the Committee nor the Company makes
any representations or warranties, express or implied, or assumes any
responsibility concerning the legal, tax or other implications or effects of
this Plan.

 

-8-



--------------------------------------------------------------------------------

18. Successors, Acquisitions, Mergers, Consolidations. The terms and conditions
of the Plan shall inure to the benefit of and bind the Company and the
Participants, and their successors, assigns and personal representatives.

19. Controlling Law. The Plan shall be construed in accordance with the laws of
the Commonwealth of Virginia to the extent not preempted by laws of the United
States of America.

20 Gender and Number. In the construction of the Plan, the masculine shall
include the feminine or neuter and the singular shall include the plural and
vice-versa in all cases where such meanings would be appropriate.

21 Titles and Captions. Titles and captions and headings herein have been
inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.

 

-9-